Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 06/10/2022, Marlena Burt requested an extension of time for 4 MONTH(S) and authorized the Director to charge Deposit Account No. 20-0778 the required fee of $ 1,100.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 3, line 1: delete “or 2”
Claim 4, line 1: delete “claims 1, 2, or 3”. Replace with “claim 1”
Claim 5, line 1: delete “any preceding claim”. Replace with “claim 1”
Claim 6, line 1: delete “any preceding claim”. Replace with “claim 1”
Claim 8, line 1: delete “any preceding claim”. Replace with “claim 1”
Claim 9, line 1: delete “any preceding claim”. Replace with “claim 1”
Claim 10, line 1: delete “any preceding claim”. Replace with “claim 1”
Claim 13, line 1: delete “any preceding claim”. Replace with “claim 1”
Claim 14, line 1: delete “any preceding claim”. Replace with “claim 1”
Claim 15, line 1: delete “any preceding claim”. Replace with “claim 1”
Claim 16, line 1: delete “any of claims 1 to 14”. Replace with “claim 1”

Add new claims:
32.  A container according to claim 4, in which the two or more parallel ribs extend inwards from the side wall to a height of less than or equal to 3 mm, or 2 mm, or 1.5 mm.

33. A container according to claim 4, in which the height which the two or more parallel ribs extend inwards from the side wall is substantially equal to the separation of the parallel ribs.

34. A container according to claim 5, in which the height which the two or more parallel ribs extend inwards from the side wall is substantially equal to the separation of the parallel ribs.

 35.  A container according to claim 32, in which the height which the two or more parallel ribs extend inwards from the side wall is substantially equal to the separation of the parallel ribs.

36. A container according to claim 4, comprising 4, or 5, or 6, or 8 sets of two, three or four parallel ribs, in which the sets of parallel ribs are upwardly oriented and spaced apart around the side wall of the container.

37. A container according to claim 5, comprising 4, or 5, or 6, or 8 sets of two, three or four parallel ribs, in which the sets of parallel ribs are upwardly oriented and spaced apart around the side wall of the container.

38. A container according to claim 32, comprising 4, or 5, or 6, or 8 sets of two, three or four parallel ribs, in which the sets of parallel ribs are upwardly oriented and spaced apart around the side wall of the container.

39. A container according to claim 4, in which the container comprises a rim, arranged around the drain hole on the underside of the container, in which a thickness of the rim is greater than a thickness of the side wall.

40. A container according to claim 39, in which the thickness of the rim is at least 1.5 times, or 2 times, or 3 times, or four times greater than a thickness of the side wall.

41. A container according to claim 39, in which a portion of the side wall slopes downwards to an edge of the drain hole, and in which the rim comprises a flat bottom surface, so that the rim is configured to provide a flat surface area on the underside of the container.

42. A container according to claim 5, in which the container comprises a rim, arranged around the drain hole on the underside of the container, in which a thickness of the rim is greater than a thickness of the side wall.

43. A container according to claim 42, in which the thickness of the rim is at least 1.5 times, or 2 times, or 3 times, or four times greater than a thickness of the side wall.

44. A container according to claim 43, in which a portion of the side wall slopes downwards to an edge of the drain hole, and in which the rim comprises a flat bottom surface, so that the rim is configured to provide a flat surface area on the underside of the container.

45. A container according to claim 6, in which the container comprises a rim, arranged around the drain hole on the underside of the container, in which a thickness of the rim is greater than a thickness of the side wall.

46. A container according to claim 45, in which the thickness of the rim is at least 1.5 times, or 2 times, or 3 times, or four times greater than a thickness of the side wall.

47. A container according to claim 45, in which a portion of the side wall slopes downwards to an edge of the drain hole, and in which the rim comprises a flat bottom surface, so that the rim is configured to provide a flat surface area on the underside of the container.

48. A container according to claim 4, in which the parallel ribs extend to the edge of the drain hole, and in which the height of the parallel ribs at the edge of the drain hole is at least 1mm, or 2mm, or 3mm, or 4mm, or 5mm.

49. A container according to claim 5, in which the parallel ribs extend to the edge of the drain hole, and in which the height of the parallel ribs at the edge of the drain hole is at least 1mm, or 2mm, or 3mm, or 4mm, or 5mm.

50. A container according to claim 6, in which the parallel ribs extend to the edge of the drain hole, and in which the height of the parallel ribs at the edge of the drain hole is at least 1mm, or 2mm, or 3mm, or 4mm, or 5mm.

51. A container according to claim 10, in which the parallel ribs extend to the edge of the drain hole, and in which the height of the parallel ribs at the edge of the drain hole is at least 1mm, or 2mm, or 3mm, or 4mm, or 5mm.

52. A container according to claim 11, in which the parallel ribs extend to the edge of the drain hole, and in which the height of the parallel ribs at the edge of the drain hole is at least 1mm, or 2mm, or 3mm, or 4mm, or 5mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642